ORDER
PER CURIAM.
Employer appeals from an order of the Labor and Industrial Relations Commission allowing compensation and affirming the award of the Administrative Law Judge against the employer. We affirm. The findings and conclusions of the Commission are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).